Citation Nr: 0917035	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  07-06 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a cold 
weather injury to the left lower extremity. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1951 to January 
1953. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2006 rating action of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.

On his February 2007 Substantive Appeal, the Veteran 
requested a hearing before the undersigned; however, in an 
April 2007 communication, he withdrew his request for a 
hearing.  Accordingly, the matter is ready for appellate 
consideration.   

The Board remanded the Veteran's appeal in September 2008.  
The Board is satisfied that there has been substantial 
compliance with the remand directives and it may proceed with 
review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's current left foot symptoms are not causally or 
etiologically related to service, to include any cold weather 
injury.  


CONCLUSION OF LAW

Residuals of a cold injury to the left lower extremity were 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, service treatment records, VA 
outpatient treatment records, and VA examinations.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the Veteran pre-adjudication notice by letter 
dated in June 2006. 

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained VA outpatient treatment records, afforded the 
Veteran examinations, and assisted the Veteran in obtaining 
evidence.  The RO also provided assistance to the Veteran as 
required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), 
as indicated under the facts and circumstances in this case.  
The Board acknowledges that the Veteran's complete service 
treatment records are not on file.  In an August 2006 letter, 
the RO notified the Veteran of that fact and requested that 
he submit any additional information he might have.  In May 
2007, the RO made a formal finding that VA treatment records 
dated from January 1971 to January 1972 were unavailable.  
The Veteran was notified of that fact in a May 2007 letter.  

Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file, and the Veteran 
has not contended otherwise

In sum, VA has substantially complied with the notice and 
assistance requirements and the Veteran is not prejudiced by 
a decision on the claim at this time.

Discussion

The Veteran contends that he has residuals of a cold weather 
injury to the left lower extremity resulting from injuries he 
sustained while service in Korea in 1953.  The Veteran's Form 
DD 214 shows that he was awarded the Korean Service Medal 
with two Bronze Stars.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Thus, in order to establish service connection for a claimed 
disorder, a claimant must submit: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veteran's January 1951 physical induction examination 
noted no defects or diagnoses.  His January 1953 separation 
physical examination was negative for complaints, treatment, 
or a diagnosis of a cold weather injury to the left lower 
extremity and noted normal clinical evaluations of the feet 
and lower extremities.  No pertinent defects or diagnoses 
were noted. 

On his claim, the Veteran reported that he had been treated 
for nerve condition/stomach condition at the Dallas VA 
Medical Center in 1971.  As noted above, those records are 
unavailable.  The Veteran did not identify any post-service 
treatment for the left lower extremity complaints.  

The first indication of the Veteran's cold weather injury to 
the left lower extremity is documented in the July 2006 VA 
cold injury examination report.

The Veteran underwent a VA cold injury examination in July 
2006.  At the time, the Veteran reported that he was exposed 
to freezing weather, including snow, sleet, and ice, while 
stationed in the northern part of Korea in the early 1950's.  
Upon examination, the examiner noted pain and numbness in the 
Veteran's left foot.  The examination resulted in a diagnosis 
of residuals of a cold injury to the Veteran's left foot, but 
the examiner answered "no" as to whether it was the result 
of exposure during service.        

VA outpatient treatment reports from August 2006 show that 
the Veteran sought treatment for pain in the legs and feet.  
The Veteran indicated that he has experienced pain since 
service.  

In January 2007, a VA outpatient treatment record indicates 
that the Veteran complained of episodes of pain in the left 
leg and foot. 

Pursuant to the Board remand, the Veteran underwent a second 
VA cold injury examination in November 2008.  At the time, 
the Veteran reported that he developed cold feet while 
stationed in Korea in 1953.  He denied loss of skin or 
digits.  He denied utilizing the warming tent.  The Veteran 
indicated that approximately five years ago, he started 
having pain in his left foot, which radiates to his leg.  The 
Veteran denied a cold feeling and excessive sweating.  The 
Veteran complained of numbness in his feet at night, as well 
as increased pain in his left foot during cold weather 
periods.  The Veteran uses a cane for stability.    


Upon examination, the Veteran was noted to have normal color 
to his skin.  There was no edema.  The temperature of his 
skin was normal.  There was no skin atrophy.  The Veteran's 
feet were dry.  His skin was soft and without ulcers.  There 
was no evidence of fungus infection of the toes or nails.  
There were no scars.  The Veteran's nails were thickened and 
long.  He had no reflexes in the ankle.  He had sensation to 
touch and pinprick of the feet and leg.  The Veteran was able 
to dorsiflex and plantar flex the ankle 10 degrees with 10 
degrees of inversion and eversion, without pain.  There was 
no pes planus, nor were there calluses on the soles of his 
feet.  The Veteran was able to dorsiflex and plantar flex his 
toes 20 degrees without pain.  All of the Veteran's digits 
were present.  The Veteran had good dorsalis pedis pulses.  
The Veteran flexed his knee 120 degrees with 0 degrees of 
extension.  There was no loss sensation to the lower 
extremity. 

Upon review of the Veteran's claims folder, the examiner 
noted that the Veteran was serving in Korea during the Cold 
War.  He opined, that it is as likely as not that the Veteran 
sustained cold injury.  The examiner further opined, it is 
less likely than not that any of the Veteran's current 
symptoms are related to the cold injury.  

In February 2009, the examiner who performed the November 
2008 VA examination provided additional rationale.  Upon 
further review of the Veteran's claims folder, the examiner 
noted that the Veteran sustained a cold injury 55 years ago.  
The examiner further indicated that he did not suffer any 
sequlae, and that five years ago, the Veteran developed pain 
in his left foot.  The examiner opined, that with no previous 
sequlae, and after this prolonged latent period, it is less 
likely than not that the Veteran's pain is related to his 
cold injury.  

The Board acknowledges that treatment records dated from the 
Veteran's first post-service year are unavailable, but also 
notes that the Veteran has not asserted that he was treated 
for the claimed condition during that time period.  Upon 
review of the evidence, the Board notes that the evidence of 
record first documents objective findings related to a cold 
injury disability in July 2006, many decades after service.  
The long time lapse between service and any documented 
evidence of treatment can be considered, along with other 
factors, as evidence of whether an injury or disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

In the present case, the medical evidence demonstrates that 
the Veteran likely suffered a cold injury to the lower left 
extremity during service, but there are no residuals of that 
injury.  The February 2009 VA opinion is the only medical 
evidence addressing the etiology of the Veteran's current 
diagnosis of a cold injury to the lower left extremity, where 
the VA examiner expressly noted that there were no sequelae.  
While the Board acknowledges the Veteran's meritorious 
service and has considered his statements, without a medical 
opinion linking the Veteran's current disabilities to his 
service, there is no basis for granting service connection.  
Although the Veteran is competent to describe the symptoms he 
has experienced, his opinion does not constitute competent 
medical evidence of causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for residuals of a cold weather injury to the left lower 
extremity.  Consequently, the benefit of the doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a cold weather injury to 
the left lower extremity is denied. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


